      2:06-cr-20020-SEM # 337    Page 1 of 12                                  E-FILED
                                                      Monday, 20 July, 2020 03:38:18 PM
                                                          Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                      URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
                Plaintiff,                )
                                          )
     v.                                   )     Case No. 06-20020-002
                                          )
FREDARYL DAVIS,                           )
                                          )
                Defendant.                )

                                 OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Fredaryl Davis’ Second

Amended Motion for Compassionate Release (d/e 331) requesting a

reduction in his term of imprisonment pursuant to 18 U.S.C. §

3582(c)(1)(A). For the reasons set forth below, the motion is

GRANTED.

                             I. BACKGROUND

     On July 9, 2007, Defendant Fredaryl Davis pled guilty to

Count 1 for conspiracy to distribute 5 kilograms or more of cocaine

and 50 grams or more of crack cocaine in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(A). On March 3, 2008, Defendant was

sentenced to 324 months of imprisonment and a term of 10 years of


                                Page 1 of 12
      2:06-cr-20020-SEM # 337    Page 2 of 12




supervised release. On March 5, 2020, Defendant’s sentence was

reduced to 240 months of imprisonment. Defendant is currently

serving his sentence at FCI Forrest City Low and has a projected

release date of January 16, 2022.

     On April 27, 2020, Defendant filed a pro se motion for

compassionate release (d/e 304) pursuant to 18 U.S.C. §

3582(c)(1)(A) seeking compassionate release due to his health issues

and the COVID-19 pandemic. See d/e 308. On May 11, 2020, the

Court held a hearing on Defendant’s first compassionate release

motion, at which the Court was informed that Defendant tested

positive for COVID-19. See Court’s Opinion, d/e 319. On May 11,

2020, the Court denied Defendant’s motion for compassionate

release, finding that releasing Defendant into the community while

he had COVID-19 was a danger to the safety of the community. Id.

Additionally, the Court reasoned that Defendant’s arguments were

moot as he had tested positive, was asymptomatic besides losing

his sense of smell and taste and was receiving healthcare at the

facility. Id. The Court noted that Defendant was free to file a new

compassionate release motion if circumstances changed.




                                Page 2 of 12
      2:06-cr-20020-SEM # 337    Page 3 of 12




      On June 25, 2020, Defendant filed a second pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). See

d/e 330. On July 2, 2020, defense counsel filed an amended

second motion for compassionate release. See d/e 331. Defendant

argues that he remains at risk of serious illness or death from

COVID-19 based on his current medical conditions and the threat

of COVID-19 at his BOP facility, FCI Forrest City Low. Id. He

contends that his circumstances changed as he is no longer testing

positive for COVID-19, which means he is no longer a risk to the

public, and the possibility that he may contract COVID-19 again.

Id.

      On July 8, 2020, the Government filed a response objecting to

Defendant’s second motion for compassionate release. The

Government argues that Defendant’s medical conditions remain the

same, Defendant fails to follow medical advice to improve his

conditions, and Defendant is not likely to contract COVID-19 again.

      On July 20, 2020, the Court held a hearing on Defendant’s

second motion for compassionate release, at which time the Court

heard arguments from counsel and a statement from Defendant.




                                Page 3 of 12
      2:06-cr-20020-SEM # 337    Page 4 of 12




                                II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate made his or her request, whichever is

earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to


                                Page 4 of 12
      2:06-cr-20020-SEM # 337    Page 5 of 12




     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     The Court concludes that § 3582(c)(1)(A) does not require the

Court to wait to consider a compassionate release request if there is

a credible claim of serious and imminent harm from this pandemic.

That does not mean the Court will waive the exhaustion

requirements in all cases. The decision must be made on a case-

by-case basis. In this case, the Defendant has failed to show that

he has exhausted his administrative remedies or meet the 30-day

requirement pursuant to 18 U.S.C. § 3582(c)(1)(A).

     Defendant states that he filed a request for compassionate

release with his facility on May 13, 2020 and May 27, 2020 and

attached documentation of said requests. See d/e 330, pp. 6-7.


                                Page 5 of 12
      2:06-cr-20020-SEM # 337    Page 6 of 12




The Government did not address whether Defendant’s facility

received the requests. The Court finds credible Defendant’s

representation that he submitted the requests to the facility.

Regardless, the Court excuses the requirement to exhaust

Defendant’s administrative remedies or meet the 30 days

requirement pursuant to 18 U.S.C. § 3582(c)(1)(A).

     The Court must consider whether “extraordinary and

compelling reasons warrant such a reduction” and is “consistent

with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A).

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Social distancing can be difficult for

individuals living or working in a prison.

     FCI Forrest City Low has 28 inmate and 3 staff member active

COVID-19 cases and 646 inmate and 3 staff member recovered

cases. See COVID-19 Cases, Federal Bureau of Prisons,


                                Page 6 of 12
      2:06-cr-20020-SEM # 337    Page 7 of 12




https://www.bop.gov/coronavirus/ (last accessed July 20, 2020).

In total, BOP has “4,096 federal inmates and 325 BOP staff

members who have confirmed positive results for COVID-19

nationwide,” and there have been 97 inmate and 1 staff member

deaths as a result of COVID-19. Id.

     Defendant is a 44-year-old African American male. His

projected release date is January 16, 2022. Defendant has been

diagnosed with type 2 diabetes, hyperlipidemia, hypertension, and

is considered clinically obese as he is 6’ tall and 248 lbs. with a BMI

of 33.6. See Adult BMI Calculator, CDC,

https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/eng

lish_bmi_calculator/bmi_calculator.html (last accessed July 20,

2020). Defendant is at a higher risk of serious illness or death if he

contracts COVID-19 again. See People at Any Age with Underlying

Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html

(last accessed July 20, 2020) (“People of any age with the following

conditions are at increased risk of severe illness from COVID-19:. . .

Obesity (body mass index [BMI] of 30 or higher) . . . Type 2 diabetes

mellitus.”); Racial and Ethnic Minority Groups, CDC,


                                Page 7 of 12
      2:06-cr-20020-SEM # 337    Page 8 of 12




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/racial-ethnic-minorities.html (last accessed July 20,

2020) (“Some racial and ethnic minority groups are over-

represented in jails, prisons, homeless shelters, and detention

centers, where people live, work, eat, study, and recreate within

congregate environments, which can make it difficult to slow the

spread of COVID-19.”). Individuals with hypertension also “might

be at an increased risk.” See People at Any Age with Underlying

Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html

(last accessed July 20, 2020).

     Additionally, the Court finds that there is a chance that

Defendant may contract COVID-19 again. Defendant argues that

research shows that most patients who recover from COVID-19

have neutralizing antibodies, which indicates immunity for the

affected individual. See Government’s Response, d/e 332, p. 4.

However, the CDC recognizes that it is possible for an individual

who had COVID-19 to become infected again by the virus. As of

July 20, 2020, the CDC provides the following advice:




                                Page 8 of 12
      2:06-cr-20020-SEM # 337    Page 9 of 12




     The immune response, including duration of immunity,
     to SARS-CoV-2 infection is not yet understood. Patients
     infected with other betacoronaviruses (MERS-CoV, HCoV-
     OC43), the genus to which SARS-CoV-2 belongs, are
     unlikely to be re-infected shortly (e.g., 3 months or more)
     after they recover. However, more information is needed
     to know whether similar immune protection will be
     observed for patients with COVID-19.

See Transmission, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/hcp/faq.html (last accessed July 20, 2020); see also United

States v. Heyward, Case No. 17-cr-527, d/e 83-1 (D.Md June 30,

2020). Therefore, the Court finds that extraordinary and compelling

reasons exist that warrant a reduction in Defendant Davis’

sentence.

     The Court must also reconsider the factors set out in 18

U.S.C. § 3553(a). Defendant Davis is currently serving a 240-

month term of imprisonment for conspiracy to distribute and

possess with intent to distribute 5 kilograms or more of cocaine and

50 grams or more of cocaine base. Defendant has spent 162

months in custody – over 13 years – for his crime. While

incarcerated, Defendant has participated in several educational and

rehabilitation programs and is currently assigned to the HVAC

educational program. See d/e 334. Defendant has not committed



                                Page 9 of 12
      2:06-cr-20020-SEM # 337    Page 10 of 12




any disciplinary infractions since 2017. Id. The Court has

reconsidered the factors in § 3553(a) and concludes that they entitle

Defendant to compassionate release.

      The Court also considers whether Defendant is a danger to the

safety of any other person or to the community. See U.S.S.G. §

1B1.13.1 If Defendant quarantines himself at his new place of

residence away from any other household members, that will

diminish the risk of spreading the virus. Otherwise, the Court does

not find that Defendant poses a danger to the community.

      The Court, taking all the relevant facts into account, finds that

Defendant has established that there exist extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment, and the Court finds that compassionate release is

appropriate in this case.

                            III. CONCLUSION

      For the reasons set forth above, Defendant Fredaryl Davis’

Amended Second Motion for Compassionate Release (d/e 331) is


1 Section 1B1.13 of the Sentencing Guidelines has not been amended to reflect
the First Step Act’s amendment to 18 U.S.C. § 3582(c)(1)(A). As it stands, §
1B1.13 refers to a reduction “upon the motion of the Director of the Bureau of
Prisoners.” No policy statement provides guidance for when a defendant files a
motion. Nevertheless, the Court considers § 1B1.13.

                                Page 10 of 12
      2:06-cr-20020-SEM # 337    Page 11 of 12




GRANTED. The Court DENIES as MOOT the pro se motion filed by

Defendant Davis (d/e 330). The Court hereby reduces Defendant’s

term of imprisonment from 240 months to time served plus 72

hours in order to allow BOP to test Defendant for COVID-19 and for

Defendant to arrange transportation.

     The Court modifies Defendant’s conditions of supervised

release to require Defendant to spend 6 months in home

confinement, with the first 14 days to be spent in isolation. The

home confinement shall start as soon as possible after his term of

supervised release begins. Defendant shall be monitored by

telephonic monitoring as approved by the United States Probation

Office until such time as the U.S. Probation office is able to

implement electronic monitoring. All other aspects of Defendant’s

sentence shall remain the same.

     The Bureau of Prisons is ORDERED to immediately test

Defendant for COVID-19. The Bureau of Prisons is also ORDERED

to release Defendant once his release plan has been confirmed by

the U.S. Probation Office and he has tested negative for COVID-19.

The Clerk is DIRECTED to send a copy of this Opinion to FCI

Forrest City Low. Defendant must self-quarantine for a period of 14


                                Page 11 of 12
      2:06-cr-20020-SEM # 337    Page 12 of 12




days beginning at the time of his release, including while he travels

from his BOP facility to his new residence. Defendant shall travel to

his new residence in a vehicle with three-row seating that allows

him to follow the CDC’s social distancing guidelines, which include

staying at least six feet from others and wearing a face mask and

gloves.

ENTER: July 20, 2020

                                    /s/ Sue E. Myerscough
                                    SUE E. MYERSCOUGH
                                    UNITED STATES DISTRICT JUDGE




                                Page 12 of 12
